06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0007


                                        OP 21-0007


 MICHAEL DANIELS,
                                                                        TJti 0 I   L,L

                                                                    Bowen
                                                                                      Court
              Petitioner,                                         Clerk of Supci.rne.
                                                                     State of iviontana


       v.
                                                                      ORDER
 JIM SALMONSON, Warden,
 Montana State Prison,

              Respondent.


       On January 4, 2021, self-represented Petitioner Michael Daniels filed a Petition for
Writ ofHabeas Corpus, alleging illegal incarceration due to a 2019 revocation ofhis parole.
This Court addressed his claims and denied his Petition on January 19, 2021. On
February 3, 2021, the Clerk of the Supreme Court returned his Petition for Rehearing
because Daniels failed to serve counsel of record. The Clerk's office closed this case on
February 8, 2021, because more than fifteen days had elapsed since this Court's Order.
M. R. App. P. 20(2)(a).     Daniels   resubmitted    his   Petition     for   Rehearing        on
February 11, 2021, and the Clerk filed it. This Court received it on May 21, 2021.
      In     seeking   rehearing,     Daniels   argues     that   our     interpretation       of
§ 46-23-1023(4), MCA, is incorrect because he should not have been held for more than
72 hours after arrest. He contends that under this statute, "the Parole Officer [h]ad [to]
choose [one of] 3 options within 72 hours following the Detention." He notes that he was
arrested on November 28, 2019, and states that he did not know what was going on from
his arrest to December 3, 2019, the date of his attached Notice/Waiver of On-Site Hearing
for Montana Parolee. He requests that this Court grant him habeas corpus relief because
"Petitioner was arrested and was illegally Detained without any Pending charges in the
Court of Law .. . ." (Emphasis in original).
       Section 46-23-1023(4), MCA,provides:
       A probation and parole officer may authorize a detention center to hold a
       parolee arrested under this section without bail for 72 hours. Within 72 hours
       following the parolee's detention, the probation and parole officer shall:
         (a) authorize the detention center to release the parolee;
         (b) initiate an intervention hearing; or
         (c) initiate the revocation process with an initial hearing.

       Daniels has placed too much reliance on this statute. Section 46-23-1023(4), MCA,
does not apply to his detention. This Court noted in its prior order that Daniels was arrested
pursuant to an arrest warrant and that Daniels could be held on that arrest warrant until his
on-site hearing on December 4, 2019.
       We have addressed Daniels's claim before.
       The issue of a seventy-two-hour hold does not apply to Daniels, pursuant to
       §§ 46-23-1023(4)(a), (b), MCA, because an initial or on-site hearing
       commenced the revocation process, pursuant to § 46-23-1023(4)(c), MCA.
       His Probation and Parole Officer issued an Affidavit of Support ofProbable
       Cause Hearing on Parole Violations on December 3, 2019. A parolee who
       has violated his conditions "may, if circumstances warrant, be incarcerated
       in the institution." Section 46-23-1023(3), MCA.

Daniels v. Salmonsen, No. OP 21-0007, Order denying habeas corpus relief, at 2
(Mont. Jan. 19, 2021) (Daniels 1).          Daniels initially provided a copy of the
December 3, 2019 On-Site Affidavit of Probable Cause, listing the violations from
November 2019. We pointed out in our prior Order:
       At his hearing, Daniels entered pleas of guilty to possessing a firearm and
       ammunition during a search after the November 28, 2019 law enforcement
       stop and to possessing illegal drugs following his vehicle's impoundment.
       Daniels's hearing was conducted in a timely fashion and within a short period
       of arrest, providing him all the process that he was due. Daniels had an on-
       site hearing as promptly as possible.

Daniels I, at 4. Even though charges were not filed in the District Court until December 11,
2019, Daniels received notice ofthe reason why he was detained in the December 3, 2019
On-Site Affidavit ofProbable Cause.

                                              2
      Daniels has not shown "clearly demonstrated extraordinary circumstances,"
pursuant to M.R. App. P. 20(1)(d), to warrant rehearing. Daniels is not entitled to release.
      IT IS THEREFORE ORDERED that Daniels's Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Daniels personally.
      DATED this 1 :‘—"Aday of June, 2021.




                                                                 Justices




                                            3